Case 2:21-ap-01116-BR Doc 9-4 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                    Declaration of Marshall Glade Page 1 of 7




               Exhibit 4
                                                                                                                                                                     Case 2:21-ap-01116-BR Doc 9-4 Filed 09/15/21 Entered 09/15/21 13:23:15                 Desc
                                                                                                                                                                                         Declaration of Marshall Glade Page 2 of 7


                                                                                                                                                                      1    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                                                                           Luke N. Eaton (SBN 280387)
                                                                                                                                                                      2      E-mail: luke.eaton@troutman.com
                                                                                                                                                                           Two California Plaza
                                                                                                                                                                      3    350 South Grand Avenue, Suite 3400
                                                                                                                                                                           Los Angeles, CA 90071-3427
                                                                                                                                                                      4    Telephone: 213.928.9800
                                                                                                                                                                           Facsimile: 213.928.9850
                                                                                                                                                                      5
                                                                                                                                                                           Harris B. Winsberg (admitted pro hac vice)
                                                                                                                                                                      6      E-mail: harris.winsberg@troutman.com
                                                                                                                                                                           Alexandra S. Peurach (admitted pro hac vice)
                                                                                                                                                                      7      E-mail: Alexandra.Peurach@troutman.com
                                                                                                                                                                           Nathaniel T. DeLoatch (admitted pro hac vice)
                                                                                                                                                                      8      E-mail: nathan.deloatch@troutman.com
                                                                                                                                                                           600 Peachtree Street, NE, Suite 3000
                                                                                                                                                                      9    Atlanta, GA 30308
                                                                                                                                                                           Telephone: 404.885.3000
                                                                                                                                                                     10    Facsimile: 404.885.3900
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                                                     11    Attorneys for Plaintiff
                                                                                                                                                                           BAY POINT CAPITAL PARTNERS II, LP
                                                                                                                              L O S A N G E L E S , C A 90071-3427
                                                                       350 S O U T H G R A N D A V E N U E




                                                                                                                                                                     12
                                            TWO CAL I FOR NIA PLA ZA




                                                                                                                                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                                                             S U I T E 3400




                                                                                                                                                                     13                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                                                                     14                                   LOS ANGELES DIVISION

                                                                                                                                                                     15
                                                                                                                                                                                                                           Case No. 2:21-bk-12542-BR
                                                                                                                                                                     16     In re
                                                                                                                                                                                                                           Chapter 7
                                                                                                                                                                     17    JONATHAN L. SMITH,
                                                                                                                                                                                                                           Adversary No. 2:21-ap-01116-BR
                                                                                                                                                                     18                      Debtor.
                                                                                                                                                                     19                                                    DECLARATION OF MARSHALL GLADE
                                                                                                                                                                            BAY POINT CAPITAL PARTNERS II,                 IN SUPPORT OF BAY POINT CAPITAL
                                                                                                                                                                     20     LP,                                            PARTNERS II, LP’S MOTION FOR
                                                                                                                                                                                                                           ENTRY OF DEFAULT JUDGMENT ON
                                                                                                                                                                     21                      Plaintiff,                    NON-DISCHARGEABILITY OF DEBT
                                                                                                                                                                                                                           PURSUANT TO 11 U.S.C. § 523(a)(2)(A)
                                                                                                                                                                     22         v.                                         AGAINST DEBTOR-DEFENDANT.
                                                                                                                                                                     23    JONATHAN L. SMITH,
                                                                                                                                                                     24                      Debtor-Defendant.
                                                                                                                                                                     25

                                                                                                                                                                     26   I, Marshall Glade, declare as follows:
                                                                                                                                                                     27

                                                                                                                                                                     28
                                                                                                                                                                     Case 2:21-ap-01116-BR Doc 9-4 Filed 09/15/21 Entered 09/15/21 13:23:15                     Desc
                                                                                                                                                                                         Declaration of Marshall Glade Page 3 of 7


                                                                                                                                                                      1          1.      I am over the age of 18 years and am competent and qualified to execute this

                                                                                                                                                                      2   declaration. I have personal knowledge as to all matters set forth herein.

                                                                                                                                                                      3          2.      I submit this Declaration in support of Bay Point’s Motion for Default Judgment

                                                                                                                                                                      4   on Non-Dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(2)(A).

                                                                                                                                                                      5          3.      I currently serve as a Managing Director of Glass Ratner Advisory & Capital

                                                                                                                                                                      6   Group LLC d/b/a B. Riley Advisory Services (“B. Riley”). I am a Certified Public Accountant

                                                                                                                                                                      7   (CPA) with over 14 years of experience.

                                                                                                                                                                      8          4.      I was retained by Bay Point Capital Partners II, LP (“Bay Point”) in connection

                                                                                                                                                                      9   with a lawsuit filed by Bay Point on January 22, 2021 in the United States District Court for the

                                                                                                                                                                     10   Northern District of Georgia, Bay Point Capital Partners II, LP v. Hoplite, Inc. et al., No. 1:21-
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                                                     11   cv-00375-MLB (N.D. Ga.) (the “District Court Action”). Specifically, I was designated by Bay
                                                                                                                              L O S A N G E L E S , C A 90071-3427
                                                                       350 S O U T H G R A N D A V E N U E




                                                                                                                                                                     12   Point to serve as its agent in carrying out the terms of the Court’s Order on Bay Point’s Motion
                                            TWO CAL I FOR NIA PLA ZA


                                                                                                             S U I T E 3400




                                                                                                                                                                     13   for Appointment of a Receiver in the District Court Action.

                                                                                                                                                                     14          5.      In connection with the District Court Action and carrying out the terms of the

                                                                                                                                                                     15   Court’s Order, I reviewed and analyzed the Books and Records of Hoplite, Inc. and Hoplite

                                                                                                                                                                     16   Entertainment, Inc. (as defined in the Court’s Order), prepared declarations for the District Court

                                                                                                                                                                     17   regarding the findings of my analyses, and prepared to testify as to the Debtor’s compliance with

                                                                                                                                                                     18   the Court’s Order. Two other B. Riley professionals assisted me on this matter, and I supervised

                                                                                                                                                                     19   their work.

                                                                                                                                                                     20          6.      As detailed on Exhibit A attached hereto, Bay Point incurred, and has paid,

                                                                                                                                                                     21   $21,370.00 in fees for the work performed by me and my firm in connection with the District

                                                                                                                                                                     22   Court Action from February 1 – March 30, 2021.

                                                                                                                                                                     23          7.      B. Riley billed Bay Point for work on this matter at standard hourly rates

                                                                                                                                                                     24   established for each employee who works at the firm. Those rates reflect the relative experience

                                                                                                                                                                     25   and expertise of each professional. B. Riley delegates work to professionals with the appropriate

                                                                                                                                                                     26   level of seniority, and further distributes work among the team as-needed depending on timing

                                                                                                                                                                     27   and various priorities of the matter. The hourly rates that applied to this particular matter as, as

                                                                                                                                                                     28

                                                                                                                                                                                                                         -2-
Case 2:21-ap-01116-BR Doc 9-4 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                    Declaration of Marshall Glade Page 4 of 7
Case 2:21-ap-01116-BR Doc 9-4 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                    Declaration of Marshall Glade Page 5 of 7




            EXHIBIT A
         Case 2:21-ap-01116-BR Doc 9-4 Filed 09/15/21 Entered 09/15/21 13:23:15                                                    Desc
                             Declaration of Marshall Glade Page 6 of 7



                                    Formerly known as GlassRatner Advisory & Capital Group LLC

April 27, 2021                                                                                                        Invoice # : 56399

CHARLES ANDROS
BAY POINT ADVISORS, LLC
3050 PEACHTREE RD.
SUITE 740
ATLANTA GA 30305

In Reference To: Hoplite

For professional services rendered during the period February 1, 2021                            through      April 1, 2021

                                                          Billing Recap by Professional
Name                                                                                                                              Hours         Rate
Marshall Glade, CPA                                                                                                               36.40       425.00
Ryan Gustafsen                                                                                                                    23.30       250.00
Janet Pritchard                                                                                                                   25.50       160.00


                                                                                                                          Hours           Amount
                 Subtotal of charges                                                                                                  $25,375.00
                 Courtesy Discount                                                                                                    ($2,730.00)
                 Total Professional Service Fees                                                                          85.20       $22,645.00



                 Balance due                                                                                                          $22,645.00




                  Thank you for working with B. Riley Advisory, we don't take our clients for granted.
For our wiring instructions, please contact B. Riley Advisory directly using the contact information below.       Tax ID Number: XX-XXXXXXX
         Payments can be made payable to GlassRatner Advisory & Capital Group, LLC and sent to the address below
        3445 Peachtree Rd., NE, Suite 1225 | Atlanta, GA 30326 | Tel: 470.346.6800 Fax: 470.346.6804 | www.glassratner.com
                                                                                            4/27/2021
Hoplite                                                                  Invoice # : 56399
          Case 2:21-ap-01116-BR Doc 9-4 Filed 09/15/21 Entered 09/15/21 13:23:15      Desc
                                                                         Page        2
                              Declaration of Marshall Glade Page 7 of 7

                Professional Services Detail

                                                                                                           Hours

  2/10/2021 M. Glade       Attend receiver hearing                                                         3.00
  2/12/2021 M. Glade       Review order; request documents from Mr. Smith and Accountant; exchange         1.20
                           emails with counsel to Mr. Smith
  2/17/2021 R. Gustafsen   Discussion with M Glade on Bank Statement Scheduling.                           0.40
            R. Gustafsen   Indexing of Bank and Credit Card statements from produced documents.            3.50
  2/18/2021 J Pritchard    Prepare reconstruction of Wells Fargo Account 5546. (In process).               0.50
            J Pritchard    Prepare reconstruction of Wells Fargo Account 2949.                             1.50
            J Pritchard    Prepare reconstruction of Wells Fargo Account 5559 (complete). Zoom meeting     4.50
                           with M. Glade and R. Gustafsen.
            R. Gustafsen   Discussion with M Glade on on going tasks                                       0.30
            R. Gustafsen   Indexing and review of documents received.                                      7.00
  2/19/2021 J Pritchard    Prepare reconstruction of Wells Fargo Account 5731. (In process). Telephone     4.50
                           conference with M. Glade.
            R. Gustafsen   Financial statement analysis.                                                   6.00
  2/22/2021 J Pritchard    Prepare reconstruction of Wells Fargo Account 5546. (In process).               0.60
            J Pritchard    Continue to update List of Accounts with information from R. Gustafson.         5.50
                           Prepare reconstruction of Wells Fargo Account 5731. (Complete).
  2/23/2021 J Pritchard    Telephone conference with M. Glade. Supplement reconstructed data with data     0.80
                           from check copies. Prepare reconstruction of Wells Fargo Account 5546. (In
                           process).
            R. Gustafsen   Discussion with M Glade on new analysis tasks                                   0.10
  2/24/2021 R. Gustafsen   WIP: Bank Reconciliation analysis                                               0.80
            M. Glade       Index materials received; draft correspondence with Big Media, Screen Media     1.20
                           and Fight Channel
  2/25/2021 J Pritchard    Review documents received; upload by category and assign nomenclature.          3.40
                           Prepare Index of Documents Received and Relied On.
            R. Gustafsen   WIP: Bank Reconciliation analysis                                               2.00
  2/26/2021 R. Gustafsen   Discussion with M Glade on Bank Analysis                                        0.30
            M. Glade       Review bank reconstruction documents; review document index list; draft email   1.40
                           to J Smith counsel
   3/1/2021 R. Gustafsen   Analysis and review of receivables.                                             0.70
            R. Gustafsen   Updated Financial analysis to include July 2020 data.                           2.00
            M. Glade       Analyze financial statements                                                    0.40
            M. Glade       Call with D Weeks                                                               0.80
   3/2/2021 M. Glade       Analyze Balance Sheets; draft email to J Smith counsel                          0.30
   3/9/2021 R. Gustafsen   Discussion with M Glade on analysis findings.                                   0.20
  3/10/2021 M. Glade       Summarize F/S and bank statement findings                                       4.00
  3/11/2021 J Pritchard    Download documents received from counsel. Review, sort and upload               2.20
                           documents.
  3/18/2021 M. Glade       Review Jon Smith Deposition                                                     1.50
  3/19/2021 M. Glade       Continue reivew of Jon Smith Deposition; begin Declaration write-up             2.00
  3/22/2021 J Pritchard    Update Index of Documents Received to include documents provided by             2.00
                           counsel on 2021.03.05.
            M. Glade       Declaration Write-Up                                                            6.00
  3/23/2021 M. Glade       Edits to Declaration Write-Up                                                   3.00
  3/24/2021 M. Glade       Attend Hoplite hearing                                                          1.70
  3/25/2021 M. Glade       Review documents requested for completeness; provide email to counsel           2.00
                           regarding missing documents
  3/26/2021 M. Glade       Call with Ruslan Magidov                                                        0.60
            M. Glade       Research new bank statements, analyze financials                                0.80
  3/29/2021 M. Glade       Further analysis of updated documents; begin potential draft of declaration     2.00
  3/30/2021 M. Glade       Prepare for Hearing                                                             1.50




 GlassRatner Advisory & Capital Group LLC
